IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-41120
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                     ROBERTO RODRIGUEZ-GARZA,

                                                 Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-00-CR-182-1
                       --------------------
                           July 23, 2001
BEFORE: DUHÉ, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:1

     Roberto Rodriguez-Garza (“Rodriguez”) appeals the 77-month

sentence imposed following his plea of guilty to a charge of being

found in the United States after deportation, a violation of 8

U.S.C. § 1326.     He contends that the felony convictions that

resulted in his increased sentence under 8 U.S.C. § 1326(b)(2) were

elements of the offense that should have been charged in the

indictment.

     Rodriguez acknowledges that his argument is foreclosed by the

Supreme Court’s decision in Almendarez-Torres v. United States, 523

U.S. 224 (1998), but he seeks to preserve the issue for Supreme

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Court review in light of the decision in Apprendi v. New Jersey,

530 U.S. 466 (2000).

     Apprendi did not overrule Almendarez-Torres.    See Apprendi,

530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984 (5th

Cir. 2000), cert. denied, 121 S. Ct. 1214 (2001).       Rodriguez’

argument is foreclosed.   The judgment of the district court is

     AFFIRMED.